MR. CHIEF JUSTICE CALLAWAY
delivered the opinion of the court.
On June 30, 1923, we entered an order disbarring Thomas F. O’Connell from the further practice of law in this state. (67 Mont. 603, 227 Pac. 1118.) He now seeks reinstatement to the bar of this court by petition signed and verified by himself, supported by a petition signed by ninety-four members of the bar of Silver Bow county, among whom are three district judges, a former associate justice of this court, four former district judges, and other leading lawyers, Mr. O’Connell represents that since the date of his disbarment his conduct has been beyond criticism and that he is sincerely regretful of the error committed by him. He promises to conduct himself honorably and properly in the discharge of all his legal duties at all times in the future. The supporting petition represents that in the judgment of the petitioners Mr. O’Connell is a fit and proper person to practice law in this state and they say they believe that his conduct in the future will be such as not to merit criticism of any kind. In view of the present attitude of the petitioner, the fact that his conduct has been exemplary since the date of his disbarment, and relying upon his own representations1 and those of the members of the bar in his behalf, we are led to believe that he will conduct himself in the future as an honorable man and lawyer. Consequently, it is ordered that Thomas F. O’Connell be restored to the privileges of an attorney and counselor of this court upon his taking the usual oath of office.
Associate Justices Cooper, Holloway, Galen and Stark concur.